Title: [Diary entry: 29 July 1781]
From: Washington, George
To: 

29th. A Letter from the Marqs. de la Fayette (commanding in Virginia)  informed me that after Lord Cornwallis had crossed James River he detached Tarlton with a body of horse into Amelia County with a view, as was supposed, to destroy some Stores which had been deposited there but which had been previously removed—that after this the enemys whole force removed to Portsmouth with a design it was said to embark part of them and that he had detached Generl. Wayne to the South side of James River to cover the Country, while the enemy lay in it, & to March Southerly if they did not—he himself with the Main body of his Army having taken a position at a place called Malvin hill not far from Shirley. Part of the Second York Regiment came down from Albany with such of the Boats as had been undertaken by Gen. Schuyler, & were finished. The light Infantry Company of the Regiment were ordered down with the next Boats & the remainder of the Regiment to bring down the rest when done. About this time, the discontents in the Connecticut State line, occasioned by some disappointment of a Committee sent from it to the Assembly, in settling an Acct. of Subsistence &ca. began to increase, & put on a more serious face; which induced me to write a second letter to the Govr. of that State. The distress of the Line for want of a small portion of the pay due it contributed not a little to irritate them.